DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 27 are objected to because of the following informalities: 
In the last wherein clause of claim 1, a verb has been omitted between “the surface area” and “no other coating.”  
As to claim 27, a preposition appears to be missing between “is” and “the” in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 15, 16, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conti et al. (WO 2017/068368).
Conti et al. discloses a glass substrate coated with an enamel.  See the abstract.  The enamel is applied to an area of the glass on the periphery (i.e., on a surface area).  See Figure 1(a), (12).  Figure 1(a) shows two vertical strips along the edges of the glass which form a lateral pattern.  Conti et al. further teaches that the coating may form a pattern.  See page 1, lines 20-21.
Conti et al. discloses a layer thickness of 6-35 µm which is sufficiently specific to anticipate the range recited in claim 1.  See page 13, line 31 of Conti et al. and MPEP 2131.03.  Conti et al. further exemplifies an enamel thickness of 11.2 and 12.6 µm.  See the abstract, and page 20, lines 1-3.  
One can mentally define the surface of the glass to define a “surface area” in which the coating covers at least 60% (instant claim 1), or at least 65% (instant claim 4) of the mentally defined surface area.  See figure 1a.
Conti et al. fails to disclose the TSR as measured by ASTM G 173 of the pigment.  However, Conti et al. exemplifies chromium hematite and chromium iron oxide pigments (see page 19, lines 1-4), which are species recited in instant claim 9.  Identical material cannot have mutually exclusive properties.  Therefore, chromium hematite and chromium iron oxide are presumed to inherently have a TSR of at least 20% (instant claim 1) or at least 25% (instant claim 8).
Examples 1 and 2 of Conti et al. exhibit a reflectance (i.e., remission) of at least 35% at 1500 nm (instant claim 1) or at least 35% between 1500 and 2500 nm (instant claim 5).  See page 17, lines 26-32, figure 2, curves 30, 34, 35 and 36.  Conti et al. fails to teach that the reflectance is measured according to ISO 13468, however, the composition and thickness of the enamel is identical to the presently claimed coating.  Therefore, enamel of Conti et al. is presumed to inherently possess a reflectance of at least 35% or at least 35% between 1500 and 2500 nm as measured by ISO 13468.
Conti et al. does not disclose the presence of any other coatings, especially, coatings containing conductive oxides, as recited in instant claims 1-3, 10, and 22 on the substrate.  
As to claim 15, Conti et al. discloses that the enamel is applied to a float glass (i.e., soda lime silica glass).  See page 17, line 28.
As to claim 16, the glass matrix in the Conti et al. examples contains 59.12 wt% Bi2O3.  See table 3.
As to claim 19, Examples 1 and 2 of Conti et al. are formed from a composition containing 59.7 wt% glass, 23.3 wt% pigment and 17 wt% vehicle.  See page 19, lines 1-5.  Upon firing, the vehicle burns away and the resultant composition contains (59.7/(59.7+23.3) =) 72 wt% glass, and (23.3/(59.7+23.3) =) 28 wt% pigment.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Conti et al. (WO 2017/068368) as applied to claim 1, and further in view of Heubach (HEUCODUR - Brown 869).
Conti et al. anticipates claim 1 for the reasons recited above.  Conti et al. fails to disclose the particle size of the pigment.  Conti et al. discloses employing chromium iron oxide brown 29 pigment (CI 77500; CAS 12737).  See page 29, line 5.
Heubach teaches a chromium iron oxide brown 29 pigment (CI 77500; CAS 12737) having an average particle size of about 0.6 µm.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed pigment of Heubach as the pigment of Conti et al. because Heubach sells a pigment capable of being used in Conti et al.
As to claim 7, specific surface area and particle size are integrally related.  Therefore, one of ordinary skill in the art would have expected the pigment of Heubach to have a specific surface area of 1.1-8 m2/g.

Claims 17-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Conti et al. (WO 2017/068368) as applied to claim 1.
Conti et al. anticipates claim 1 for the reasons recited above.  The examples relied upon for anticipation do not anticipate the glass compositions recited in claims 17 and 18.  However, the general glass composition of Conti et al. (page 11, table 2) has overlapping ranges of components with the glass compositions recited in claims 17 and 18, and overlapping ranges have been held to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the ranges taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	As to claim 23, Conti et al. teaches that the glass may be used in stoves or ovens, and one of ordinary skill in the art would at once envisage such a glass as a cooking oven door.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Conti et al. (WO 2017/068368) as applied to claim 1 and further as evidenced by See Green Series Pigment 50 Cobalt Titanate Green Spinel (2013).
Conti et al. anticipates claim 1 for the reasons recited above.  The examples relied upon for anticipation fail to include a second pigment.  However, Conti et al. teaches that a mixture of two or more pigments may be employed.  See page 12, line 14.  Among the other pigments is a Co/Ti pigment such as pigment green 50.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed any of the pigments disclosed by Conti et al. in admixture.   The rationale for doing so is that it would have been obvious to have combined equivalents known for the same purpose.  See MPEP 2144.06. 
Pigment green 50 is cobalt titanate spinel.  See Green Series Pigment 50 Cobalt Titanate Green Spinel (2013).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Conti et al. (WO 2017/068368) as applied to claim 1, further in view of Krisko et al. (WO-9748649-A1).
As to claim 21, Conti et al. teaches a decorative coating that may be formed in a pattern (page 1, line 21), but fails to teach that the decorative coating is in the form of a dot or rastor pattern.  
Krisko et al. teaches that a dot pattern is conventional in the art of oven doors.  See page 18, line 13.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have formed the coating of Dolci et al. in a dot pattern because such a pattern was conventional in the art.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Krisko et al. (WO-9748649-A1) in view of Conti et al. (WO 2017/068368).
Krisko et al. teaches an oven door including three glass sheets.  See Figure 4, and page 18, lines 4-16.  The outer glass sheet has a dot pattern formed thereon.  Id.
Krisko et al. fails to teach the composition employed to form the reflective pattern.
Conti et al. discloses a reflective enamel that is employed to coat an oven glass.  See the abstract and page 1, line 21.  Conti et al. discloses a layer thickness of 6-35 µm which is sufficiently specific to anticipate the range recited in claim 24.  See page 13, lines 30-35 of Conti et al. and MPEP 2131.03.  Conti et al. further exemplifies an enamel thickness of 11.2 and 12.6 µm.  See the abstract, and page 20, lines 1-3.  One can mentally define the surface of the glass to define a “surface area” in which the coating covers at least 60% (instant claim 1), or at least 65% (instant claim 4) of the mentally defined surface area.  See figure 1a.
Conti et al. fails to disclose the TSR as measured by ASTM G 173 of the pigment.  However, Conti et al. exemplifies chromium hematite and chromium iron oxide (see page 19, lines 1-4), which are species recited in instant claim 9.  Identical material cannot have mutually exclusive properties.  Therefore, chromium hematite and chromium iron oxide are presumed to inherently have a TSR of at least 20%.
Examples 1 and 2 of Conti et al. exhibit a reflectance (i.e., remission) of at least 35% at 1500 nm.  See page 17, lines 26-32, figure 2, curves 30, 34, 35 and 36.  Conti et al. fails to teach that the reflectance is measured according to ISO 13468, however, the composition and thickness of the enamel are identical to the presently claimed coating.  Therefore, the enamel of Conti et al. is presumed to inherently possess a reflectance of at least 35% at 1500 nm or at least 35% between 1500 and 2500 nm as measured by ISO 13468.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of fling to have employed the enamel reflective coating of Conti et al. as the dot pattern in Krisko et al. because the coating provides IR reflective properties.  See page 4, lines 3-5.
The combination of Conti et al. and Kriski et al. does not suggest any other coatings on the outer glass.
As to claim 25, Krisko et al. teaches the patterned coating is applied to the outer glass facing away from the inner sheet.  See Figure 4, and page 18, lines 4-16.  Thus, the combination of reference does not suggest that the decorative coating is applied toward the inner sheet.
However, it is within the ordinary skill in the art to reverse the outer glass sheet such that the pattern faces inwardly because the coating would not face wear.  Moreover, the rearrangement of parts is within the level of ordinary skill in the art.  See MPEP 2144.04 V. C.

Allowable Subject Matter
Claims 11-14 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McKelvey (US 3,892,223) teaches an oven door having dots thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784